JANVIER, J.
(concurring). I feel that Brady v. Fidelity Mutual Life Insurance Company, 13 Orl. App. 35, cannot be distinguished and is, therefore, controlling here and, though I believe that the views expressed in Metropolitan Life Insurance Company v. Conway, 252 N. Y. 449, 169 N. E. 642 (Court of Appeal of New York) are more logical; I prefer to follow what seems to be the established jurisprudence of my own state since no question of fundamental right is involved.
After all, the question at issue is not whether there exists the right to limit liability by contract, which right, of course, does exist, but whether, in this -case the intention with reference to the limitation of liability has been clearly expressed.
I concur in the decree rendered by the majority.